DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 55-56 and 58-62 are objected to because of the following informalities:  Claim 55, line 17, “a” should be inserted before “sealing material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17-23, 25-27, 48, and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the covering member" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis exists for “the covering material”.
The limitation of claim 48, line 17 of “said first arm” is indefinite since it is unclear which one of the previously recited plurality the first arms is encompassed by the limitation. For examination purposes, it is assumed that this limitation should read “each of the plurality of first arms”.
The limitation of claim 48, line 17 of “said second arm” is indefinite since it is unclear which one of the previously recited plurality the second arms is encompassed by the limitation. For examination purposes, it is assumed that this limitation should read “each of the plurality of second arms”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 14, 17-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228038 (Amin) in view of US 2005/0070957 (Das).
13. Amin discloses a medical device (occluder device 10) for sealing a defect or structure in tissue (POQ002). The medical device comprising a wire frame (wire 12) and a covering material (covering 24A or 24B). The wire frame that includes a one or more wires (wire 12) forming a sealing member (12B) configured about a central axis (e.g., horizontal axis in FIG. 4 extending through 12B which is a central axis since extends along a center of 12B), an apposition member (12A), and a defect-occupying portion (12C) disposed between the sealing member and the apposition member (FIG. 2; P0063-P0064). The defect-occupying portion is configured to maintain separation between the supporting portion and the apposition member (FIG. 5-6). The covering material is disposed on at least a portion of the sealing member (FIG. 6; P0066). The sealing member and the covering material have a plurality of petals forming a substantially circular outer perimeter of the medical device at the sealing member (FIG. 2 and 6). Each petal is configured to at least partially overlap with an adjacent petal of the sealing member along an axis parallel to the central axis (e.g., petal of 12B overlap petals of 14B in FIG. 4 along a horizontal axis which is parallel to the central axis as defined above).  The covering material is coupled to the one or more wires along a length of the one or more wires at the sealing member  (FIG. 6-7; P0066-P0067). 
Amin discloses the invention substantially as claimed as discussed above but does not disclose the one or more elongate members defining a ring positioned at a free end of one of the petals. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 210) define a ring (see ring forming hole 230) positioned at a free end of one of the plurality of petals (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
14. Each petal is configured to move independently of any other petal of the sealing member (e.g., sealing member 12B defined by wire 12 has four petals configured to move independently in FIG. 2).
17. The sealing member comprises one or more portions of the single wound wire that, when combined, define an outer generally circular periphery of the sealing member (FIG. 2-3).
18. The apposition member comprises one or more wire loops (e.g., 12A defines two loops in FIG. 2).
19. Each wire loop of the one or more wire loops is configured to move independently of any other wire loop of the one or more wire loops (e.g., each of the two wire loops of 12A is configured to move independently of any other wire loop in FIG. 2).
20. The apposition member is configured to conform to a geometry of a first tissue surface and to provide an apposition force against the first tissue surface (FIG. 2; P0062). Each wire loop of the one or more wire loops is configured to bear a load associated with the first tissue surface without imparting a substantial force to any other wire loop of the one or more wire loops (FIG. 2; P0062).
21. The single wound wire comprises nitinol (P0062).
22. The medical device has an attachment feature (hub 30 or cable 34) configured for releasably coupling with a delivery device or a retrieval device (FIG. 8-10; P0071).
23. The attachment feature has an elongate flexible member that is coupled with the frame such that tensioning the flexible member deflects a portion of the frame to a configuration suitable for entering a lumen of a sheath (FIG. 8-10; P0071).
25. The covering material is configured to promote tissue ingrowth or endothelialization into the sealing material (P0066-P0067).
26. One or more radiopaque markers disposed on the medical device (see welding at P0079; also see P0062).
27. The wire frame has one or more tissue anchorage features (hub 30).

Response to Arguments
Applicant’s arguments, see page 15, filed 12/06/2022, with respect to the rejection(s) of claim(s) 13, 14, 17-23, and 25-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amin in view of Das.

Allowable Subject Matter
Claims 1, 4-5, 8, 10-12, 28-31, 33-43, 45-47, and 63-65 are allowed.
Claims 48 and 51-54 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 55-56 and 58-62 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771